Exhibit 8.1 List of Subsidiaries Companhia Paranaense de Energia - COPEL - Subsidiaries and Controlled Companies as of December 31, 2012. Subsidiary Jurisdiction of Incorporation Names under which Business is Conducted COPEL Geração e Transmissão S.A. Brazil COPEL Geração e Transmissão COPEL Distribuição S.A. Brazil COPEL Distribuição COPEL Telecomunicações S.A. Brazil COPEL Telecomunicações Companhia Paranaense de Gas – Compagas Brazil Compagas Centrais Eletricas do Rio Jordao S.A. – Elejor Brazil Elejor UEG Araucária Ltda. Brazil UEG Araucária Dominó Holdings S.A. Brazil Dominó Holdings Cutia Empreendimentos Eólicos SPE S.A Brazil Cutia Empreendimentos Costa Oeste Transmissora de Energia S.A Brazil Costa Oeste Transmissora Marumbi Transmissora de Energia S.A Brazil Marumbi Transmissora Transmissora Sul Brasileira de Energia S.A Brazil Transmissora Sul Brasileira Caiuá Transmissora de Energia S.A. Brazil Caiuá Transmissora Integração Maranhense Transmissora de Energia S.A. Brazil Integração Maranhense Matrinchã Transmissora de Energia (TPNORTE) S.A. Brazil Matrinchã Transmissora Guaraciaba Transmissora de Energia (TPSUL) S.A. Brazil Guaraciaba Transmissora Paranaíba Transmissora de Energia S.A. Brazil Paranaíba Transmissora
